       Case 2:19-cr-00036-JAK Document 145 Filed 08/24/21 Page 1 of 1 Page ID #:818


                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                        CASE NUMBER:

UNITED STATES OF AMERICA
                                                                                                                    2:19CR0036-JAK-2
                                                                       Plaintiffs)
                                              V.
Juan Bautista Martinez

                                                                                                        WARRANT FOR ARREST
                                                                   Defendant(s).


TO:          UNITED STATES MARSHAL AND ANY AUTHORIZED UNITED STATES OFFICER

YOU ARE HEREBY COMMANDED to arrest Juan Bautista Martinez
and bring him/her forthwith to the nearest Magistrate Judge to answer a(n): ❑Complaint ❑Indictment
❑ Information Q Order of Court ❑Violation Petition ❑Violation Notice
charging him/her with cEr~reuu~scernnoNorotr~Nsr xei,owi ARRESTED WITHIN THE C/CA
Violation of Pretrial Release                                                                       [ J PHYSICAL                         SURRENDER
                                                   CLERK, U.S. DISTRICT COURT                       [ ]DIRECTED                      [ ]DETAINER
                                                                                                    [ ]OTHER AGENCY
(~lc~'~1osv
p                                                       AUG 2 4 202t                                   BY:~,~ ~~1S_ LQ ,~
                                               CENTRAL DI TRICT OF                                     ON:                               ''
                                               BY                  CALIFORNIA
                                                                   _
                                                                      DEPUTY                           SIGNED:

in violation of Title 18                                  United States Lode,Sections) J14a

  Kiry K. Gray
  NAME• OF iS5UING OFFICER


                                 ytP~Es oisTR~r
  Clerk of Court                                                                                       June 18, 2020 at Los Angeles, CA
 '
 fl'fLE OFI5SUING OFFICER    2      —              p                                               I ~AIb \\~I~I.U('ATION OF fSSUANCF.
                  yV         ~

                                                                                                       John A. Kronstadt, U.S. District Judge
                                        ~~.        3~                                        KY:
  SIGNATU      F PEP   CLERK                                                                       NAMF.OF IL'nI(7AL OFFICER
                                 O~S~~CT OF ~~




THIS K'ARRANT N'AS RF.CF.IVF.D AKD EXF.CUTF.D WITH THF. ARREST OF'CHF AISOVF.-NAhIF.D DF.FF.NDANT AT(LOCATION:




DATE. RF.CF.IVED                                                                             NAMF.OF ARRF,STING OFFICER



DAl'E OF ARREST                                                                              I'Il'LE



DESCRIPTIVE INFORMATION FOR DEFENDANT
CONTAINED ON PAGE TWO                                                                        SIGNATURE OF ARRESTING OFFICER




G-04    (10/IS)                                                   N'~1RRANTFORARRFST
